Case 0:21-cv-60639-AHS Document 1 Entered on FLSD Docket 03/23/2021 Page 1 of 11




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION

                                             CASE NO.:

     VICTOR M. RAMIREZ,
     and other similarly situated individuals,

             Plaintiff(s),
     v.

     LLOYD JONES LLC,
     and CHRISTOPHER C. FINLAY,
     individually,

           Defendants,
     ________________________________/


                                        COMPLAINT
                             (OPT-IN PURSUANT TO 29 U.S.C § 216(b)

             COMES NOW the Plaintiff VICTOR M. RAMIREZ, and other similarly situated

     individuals, by and through the undersigned counsel, and hereby sues the Defendants

     LLOYD JONES LLC, and CHRISTOPHER C. FINLAY and alleges:

                             JURISDICTION VENUES AND PARTIES

          1. This is an action to recover money damages for unpaid overtime wages under the

             United States laws. This Court has jurisdiction pursuant to the Fair Labor Standards

             Act, 29 U.S.C. § 201-219 (Section 216 for jurisdictional placement) ("the Act").

          2. Plaintiff VICTOR M. RAMIREZ is a resident of Sunrise, Broward County, Florida,

             within this Honorable Court jurisdiction.      Plaintiff is a covered employee for

             purposes of the Act.

          3. Defendant LLOYD JONES LLC (from now on LLOYD JONES, or Defendant) is

             a Florida for Profit Corporation having its main place of business in Ponte Vedra

                                             Page 1 of 11
Case 0:21-cv-60639-AHS Document 1 Entered on FLSD Docket 03/23/2021 Page 2 of 11




           Beach, St. Johns County, and Broward County. The Defendant was engaged in

           interstate commerce.

        4. The individual Defendant CHRISTOPHER C. FINLAY was and is now the

           owner/partner and manager of LLOYD JONES. This individual Defendant was the

           employer of Plaintiff and others similarly situated within the meaning of Section

           3(d) of the "Fair Labor Standards Act" [29 U.S.C. § 203(d)].

        5. All the actions raised in this complaint took place in Broward County, Florida

           within this Court's jurisdiction.

                                   GENERAL ALLEGATIONS

        6. This cause of action is brought by Plaintiff VICTOR M. RAMIREZ, and other

           similarly situated employees to recover from Defendant overtime compensation

           liquidated damages, and the costs and reasonable attorney's fees under the

           provisions of Fair Labor Standards Act, as amended, 29 U.S.C. § 201 et seq (the

           "FLA or the "ACT").

        7. Corporate Defendant LLOYD JONES is a real estate investment, development,

           property management, and senior housing management company.

        8. Defendants LLOYD JONES and CHRISTOPHER C. FINLAY employed Plaintiff

           VICTOR M. RAMIREZ as a non-exempted, full-time, hourly employee,

           approximately from January 01, 2019, to the present, March 17, 2021. Plaintiff

           continues his employment with Defendants. To the current date, Plaintiff has been

           employed by Defendants for 115 weeks. However, for FLSA purposes, de relevant

           period of employment is 86 weeks.




                                               Page 2 of 11
Case 0:21-cv-60639-AHS Document 1 Entered on FLSD Docket 03/23/2021 Page 3 of 11




        9. Plaintiff was paid overtime hours before May 2019, and besides, he did not work

           more than 40 hours the last six weeks.

        10. For the relevant employment period, Plaintiff's wage-rate was $16.50 an hour. His

           overtime wage rate should be $24.75 an hour.

        11. The Plaintiff worked at Shamrock of Sunrise Apartments, a senior living

           community located at 4001 N. Pine Island Rd., Sunrise, Florida 33351.

        12. During his time of employment, Plaintiff worked as a maintenance employee.

           Plaintiff's duties included general maintenance work such as repairing, painting,

           plumbing, and electric light work for the 119 residential units at Shamrock of

           Sunrise Apartments that LLOYD JONES and CHRISTOPHER C. FINLAY

           managed.

        13. Plaintiff worked five days per week from Mondays to Fridays, and he had a regular

           schedule. Every day, Plaintiff began to work at 8:00 AM, and he finished his shift

           at 5:00 PM (9 hours daily). Plaintiff completed 40 hours weekly (Plaintiff has

           deducted 1 hour of the lunchtime he took daily).

        14. However, every month Plaintiff had two weeks in which he worked On-call hours

           7 days/24 hours. Plaintiff began his On-call shifts on Mondays after 5:00 PM and

           finished it the following Monday at 8:00 AM.

        15. During his On-call shifts, Plaintiff worked an average of 12 On-call hours per week.

           These On-call hours constitute overtime hours.

        16. Plaintiff was paid an average of 3 overtime hours per week. The remaining

           overtime hours were not paid at any rate, not even at the minimum wage rate, as

           required by the FLSA.



                                           Page 3 of 11
Case 0:21-cv-60639-AHS Document 1 Entered on FLSD Docket 03/23/2021 Page 4 of 11




        17. Plaintiff did not clock in and out most of the time, but the Defendants were in

           complete control of Plaintiff's working hours, and they were able to keep track of

           Plaintiff's total number of working hours.

        18. Therefore, Defendants willfully failed to pay Plaintiff overtime hours at the rate of

           time and one-half his regular rate for every hour that he worked in excess of forty

           (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C.

           207(a)(1). and 29 U.S.C. § 201 et seq.

        19. Plaintiff and all individuals similarly situated were paid bi-weekly, by direct

           deposit.    Plaintiff was not provided with any record or paystub providing

           information about the number of days and hours worked, the wage-rate paid,

           employees' taxes withheld, etc. Plaintiff was not able to check his hours, he did not

           have access to any record, and their paystubs never reflected the real number of

           working hours.

        20. Plaintiff is not in possession of time and payment records, but he will provide a

           good faith estimate based on 12 overtime for 43 weeks, corresponding to 43 weeks

           with 12 On-call hours weekly. Plaintiff is not deducting any overtime payment

           received. After proper discovery, Plaintiff will amend his Statement of Claim.

        21. Plaintiff VICTOR M. RAMIREZ seeks to recover unpaid overtime hours,

           liquidated damages, and any other relief as allowable by law.

        22. The additional persons who may become Plaintiffs in this action are employees

           and/or former employees of Defendants who are and who were subject to the

           unlawful payroll practices and procedures of Defendants and were not paid




                                            Page 4 of 11
Case 0:21-cv-60639-AHS Document 1 Entered on FLSD Docket 03/23/2021 Page 5 of 11




           overtime wages at the rate of time and one half of their regular rate of pay for all

           overtime hours worked over forty.

                                 COUNT I:
               WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
             FAILURE TO PAY OVERTIME, AGAINST ALL DEFENDANTS

        23. Plaintiff VICTOR M. RAMIREZ re-adopts every factual allegation stated in

           paragraphs 1-22 above as if set out in full herein.

        24. This cause of action is brought by Plaintiff VICTOR M. RAMIREZ and those

           similarly-situated as a collective action to recover from Defendants LLOYD

           JONES and CHRISTOPHER C. FINLAY overtime compensation, liquidated

           damages, costs, and reasonable attorney's fees under the provisions of the Fair

           Labor Standards Act, as amended, 29 U.S.C. § 201 et seq (the "FLA or the "ACT"),

           on behalf of Plaintiff and all other current and former employees similarly situated

           to Plaintiff ("the asserted class") and who worked in excess of forty (40) hours

           during one or more weeks on or after January 2019, (the "material time") without

           being compensated "at a rate not less than one and a half times the regular rate at

           which he is employed."

        25. 29 U.S.C. § 201 et seq., and specifically under the provisions of 29 U.S.C. § 207.

           29 U.S.C. § 207 (a)(1) states, "No employer shall employ any of his employees…

           for a workweek longer than 40 hours unless such employee receives compensation

           for his employment in excess of the hours above specified at a rate not less than

           one and a half times the regular rate at which he is employed."

        26. Defendant LLOYD JONES was and is engaged in interstate commerce as defined

           in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s) (1)(A). Defendant is



                                           Page 5 of 11
Case 0:21-cv-60639-AHS Document 1 Entered on FLSD Docket 03/23/2021 Page 6 of 11




           a property and management company. Defendant has more than two employees

           recurrently engaged in commerce or the production of goods for commerce by

           regularly and recurrently using interstate commerce's instrumentalities to accept

           and solicit funds from non-Florida sources; by using electronic devices to authorize

           credit card transactions. Upon information and belief, the annual gross revenue of

           the Employer/Defendant was more than $500,000 per annum. Defendant's business

           activities involved those to which the Fair Labor Standards Act applies. Therefore,

           there is FLSA enterprise coverage.

        27. Plaintiff and those similarly situated were employed by an enterprise engaged in

           interstate commerce. Particularly, Plaintiff was a maintenance employee. Through

           his daily activities, he worked and handled and on goods and materials that were

           moved across State lines at any time during the business. Therefore, there is

           individual coverage.

        28. Defendants LLOYD JONES and CHRISTOPHER C. FINLAY employed Plaintiff

           VICTOR M. RAMIREZ as a non-exempted, full-time, hourly employee,

           approximately from January 01, 2019, to the present, March 17, 2021. Plaintiff

           continues his employment with Defendants. To the current date, Plaintiff has been

           employed by Defendants for 115 weeks. However, for FLSA purposes, de relevant

           period of employment is 86 weeks.

        29. Plaintiff was paid overtime hours before May 2019, and he did not work more than

           40 hours the last six weeks.

        30. For the relevant employment period, Plaintiff's wage-rate was $16.50 an hour.

           Plaintiff's overtime wage rate should be $24.75 an hour.



                                          Page 6 of 11
Case 0:21-cv-60639-AHS Document 1 Entered on FLSD Docket 03/23/2021 Page 7 of 11




        31. Plaintiff worked as a maintenance employee at Shamrock of Sunrise Apartments, a

           senior living community located at 4001 N. Pine Island Rd., Sunrise, Florida 33351.

        32. Plaintiff worked five days per week from Mondays to Fridays, an average of 40

           hours weekly (Plaintiff has deducted 1 hour of the lunchtime he took daily).

        33. However, every month Plaintiff had two weeks in which he worked On-call hours

           7 days/24 hours. Plaintiff began his On-call shifts on Mondays after 5:00 PM and

           finished it the following Monday at 8:00 AM.

        34. During his On-call shifts, Plaintiff worked an average of 12 On-call hours per week.

           These On-call hours constitute overtime hours.

        35. Plaintiff was paid an average of 3 overtime hours. The remaining overtime hours

           were not paid at any rate, not even at the minimum wage rate, as required by the

           FLSA.

        36. Plaintiff did not clock in and out most of the time, but the Defendants were in

           complete control of Plaintiff's working hours, and they were able to keep track of

           Plaintiff's total number of working hours.

        37. Therefore, Defendants willfully failed to pay Plaintiff overtime hours at the rate of

           time and one-half his regular rate for every hour that he worked over forty (40), in

           violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C.

           207(a)(1). and 29 U.S.C. § 201 et seq.

        38. Plaintiff and all individuals similarly situated were paid bi-weekly, by direct

           deposit. Plaintiff was not provided with any record or paystub giving information

           about the number of days and hours worked, the wage-rate paid, employees' taxes

           withheld, etc.



                                            Page 7 of 11
Case 0:21-cv-60639-AHS Document 1 Entered on FLSD Docket 03/23/2021 Page 8 of 11




        39. The records, if any, concerning the number of hours worked by Plaintiff and all

           other employees and the compensation paid to such employees should be in the

           Defendants' possession and custody. However, Defendants did not maintain

           accurate and complete time records of hours worked by Plaintiff and other

           employees in the asserted class upon information and belief.

        40. Defendants violated the record-keeping requirements of FLSA, 29 CFR Part 516.

        41. Defendants never posted any notice, as required by the Fair Labor Standards Act

           and Federal Law, to inform employees of their federal rights to overtime and

           minimum wage payments. Defendants violated the Posting requirements of 29

           U.S.C. § 516.4.

        42. Before the completion of discovery and to the best of Plaintiff's knowledge, at the

           time of the filing of this complaint, the Plaintiff's good faith estimate of unpaid

           wages are as follows:

           *Please note that these amounts are based on a preliminary calculation and that
           these figures could be subject to modification. Adjustments will be made after
           proper discovery.

               a. Total amount of alleged unpaid O/T wages:

                   Twelve Thousand Seven Hundred Seventy-One Dollars and 00/100
                   ($12,771.00)

               b. Calculation of such wages:

                   Total time of employment: 115 weeks
                   Relevant weeks of employment: 43 weeks
                   Total hours worked: 52 hours
                   Total number of O/T hours: 12 O/T hours
                   Total unpaid O/T hours: 12 O/T hours weekly
                   Regular rate: $16.50 x 1.5=$24.75
                   O/T rate: $24.75

                   O/T rate $ 24.75 x 12 O/T hours=$297.00 weekly x 43 weeks=$12,771.00

                                           Page 8 of 11
Case 0:21-cv-60639-AHS Document 1 Entered on FLSD Docket 03/23/2021 Page 9 of 11




              c. Nature of wages (e.g. overtime or straight time):

                  This amount represents unpaid overtime wages.

        43. At all times material hereto, the Employer/Defendant LLOYD JONES failed to

           comply with Title 29 U.S.C. §§ 201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq.

           In that, Plaintiff and those similarly situated performed services and worked more

           than the maximum hours provided by the Act, but no provision was made by the

           Defendant to properly pay him at the rate of time and one half for all hours worked

           over forty hours (40) per workweek as provided in said Act.

        44. Defendant LLOYD JONES knew and showed reckless disregard of the provisions

           of the Act concerning the payment of overtime wages as required by the Fair Labor

           Standards Act and remains owing Plaintiff and those similarly-situated these

           overtime wages since the commencement of Plaintiff and those similarly situated

           employee's employment with Defendant as set forth above, and Plaintiff and those

           similarly situated are entitled to recover double damages.

        45. At times mentioned, individual Defendant CHRISTOPHER C. FINLAY was, and

           is now, the owner/director and manager of Defendant Corporation LLOYD JONES.

           Individual Defendant CHRISTOPHER C. FINLAY was the employer of Plaintiff

           and others similarly situated within the meaning of Section 3(d) of the "Fair Labor

           Standards Act" [29 U.S.C. § 203(d)]. In that, this individual Defendant acted

           directly in LLOYD JONES's interest concerning its employees, including Plaintiff

           and others similarly situated. Individual Defendant CHRISTOPHER C. FINLAY

           had absolute operational control of LLOYD JONES, and he is jointly and severally

           liable for Plaintiff's damages.

                                             Page 9 of 11
Case 0:21-cv-60639-AHS Document 1 Entered on FLSD Docket 03/23/2021 Page 10 of 11




         46. Defendants LLOYD JONES and CHRISTOPHER C. FINLAY willfully and

             intentionally refused to pay Plaintiff overtime wages as required by the United

             States law and remain because of Plaintiff these overtime wages since the

             commencement of Plaintiff's employment with Defendants, as set forth above.

         47. Plaintiff has retained the law offices of the undersigned attorney to represent him

             in this action and is obligated to pay a reasonable attorneys' fee.

                                         PRAYER FOR RELIEF

     WHEREFORE, Plaintiff VICTOR M. RAMIREZ and those similarly situated respectfully

     requests that this Honorable Court:

             A. Enter judgment for Plaintiff and other similarly situated and against the

                 Defendants LLOYD JONES and CHRISTOPHER C. FINLAY based on

                 Defendants' willful violations of the Fair Labor Standards Act, 29 U.S.C. § 201

                 et seq.; and

             B. Award Plaintiff actual damages in the amount shown to be due for unpaid

                 overtime compensation for hours worked over forty weekly, with interest; and

             C. Award Plaintiff an equal amount in double damages/liquidated damages; and

             D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

             E. Grant such other and further relief as this Court deems equitable and just and/or

                 available pursuant to Federal Law.

                                            JURY DEMAND

             Plaintiff VICTOR M. RAMIREZ and those similarly situated demand trial by a

     jury of all issues triable as of right by a jury.

     Dated: March 23, 2021



                                               Page 10 of 11
Case 0:21-cv-60639-AHS Document 1 Entered on FLSD Docket 03/23/2021 Page 11 of 11




                                            Respectfully submitted,

                                            By: _/s/ Zandro E. Palma____
                                            ZANDRO E. PALMA, P.A.
                                            Florida Bar No.: 0024031
                                            9100 S. Dadeland Blvd.
                                            Suite 1500
                                            Miami, FL 33156
                                            Telephone: (305) 446-1500
                                            Facsimile: (305) 446-1502
                                            zep@thepalmalawgroup.com
                                            Attorney for Plaintiff




                                   Page 11 of 11
